           Case 20-11177-KBO         Doc 613-1    Filed 08/28/20   Page 1 of 2




UNITED STATES BANKRUPTCY FOR THE
DISTRICT OF DELAWARE
In re:                                              Chapter 11

Akorn Inc., et al.                                  Lead Case No. 20-11177-KBO
               Jointly Administered Debtors.        Honorable Karen B. Owens


EXHIBIT LIST FOR OBJECTION OF 1199SEIU BENEFIT FUNDS, DC47 FUND AND
SBA FUND TO THE DEBTORS’ MOTION TO SELL (DI #18) AND CONFIRMATION
                   OF THE DEBTORS’ PLAN (DI #258)


  A. Transcript, July 15 2020 341 Meeting
  B. Overbid Analysis 4.1.4
  C. Akorn D&O Insurance Policies 4.14
  D. Unencumbered Asset List 4.17.1
  E. Debtor Application for CARES Tax rebate 4.24.1
  F. Confirmatory Grants of Security Interests 4.11.2
  G. 3-5-19 Standstill Emails
  H. Investor Presentation 4.1.2.3
  I. 2020 4+8 Forecast 4.15.3
  J. Bid Summary 4.1.1.2
  K. Standstill Fee Summary 4.10.2
  L. 5-19-20 Credit Bid Email
  M. 5-20-20 Overbid Emails
  N. Incremental Expense 4.1.5
  O. 8-6-19 Board Discussion Materials
  P. Department of Justice Press Release
  Q. Director Compensation History 4.7.5
  R. 2019 Salaried Executive Plan
  S. Douglas Boothe Accelerated Bonus Agreement
  T. 12-9-19 Bonus Acceleration Discussion
        Case 20-11177-KBO       Doc 613-1   Filed 08/28/20   Page 2 of 2




U. 2020 Prepaid Retention Program
V. 2-10-20 Public Bonus Issues Emails
W. 5-15-20 Liquidity Bonus Emails
